Appeal from a judgment of Monroe County Court (Maloy, J.), entered July 26, 2000, convicting defendant upon his plea of guilty of assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant contends that County Court erred in failing to inquire after he entered his guilty plea into his statement that he is innocent. In response to that statement, the court adjourned the matter for one day to discuss it further with defendant’s attorney. Defendant thereafter wa^ sentenced without objection. He neither moved to withdraw his plea nor moved thereafter to vacate the judgment of conviction, and thus he failed to preserve his contention for our review (see CPL 470.05 [2]; People v Nieves, 299 AD2d 888; People v Jackson, 273 AD2d 937, lv denied 95 NY2d 906). The “narrow exception to the preservation rule described in People v Lopez [71 NY2d 662] * * * does not apply since there is nothing in defendant’s allocution which would cast significant doubt on his guilt, or otherwise call into question the voluntariness of his plea” (People v Harrell, 288 AD2d 489, 489, lv denied 98 *981NY2d 651). Present — Wisner, J.P., Scudder, Bums and Hayes, JJ.